October    16, 1974



The Honorable  Joe Resweber                        .     Opinion   No.   H- 423
Harris County Attorney
Harris County Courthouse                                 Re: Licensing    of child care
Houston, Texas   77002                                   program   established    by county
                                                         community    center.

Dear Mr.    Resweber:

        You ask&ether     a community center established     by Harris County
pursuant to Art.   5547-203,   V. T. C. S., and operated by the County’s Mental
Health and Mental Retardation Authority      (MHMRA) which provides twenty-
four hour a day care for children is required to obtain a license and, if so,
from whom.     You also ask whether a therapeutic     residential  system for
troubled children jointly developed and operated by MHMRA.          Harris County
Child Welfare,   and the Harris County Juvenile Probation       Department would
have to be licensed.

          Section 8a of Art. 695c, V. T. C.S.,        in Subsection    2a, requires any
person,    corporation,       or other institution which operates a twenty-four         hour
a day child care facility to obtain a license from the State Department                of
Public Welfare.       Subsection 10, thereof,      exempts child care institutions
owned and operated by the State of Texas from the license               requirement.
In Attorney General Opinion H-104 (1973) we concluded that “child-caring
institutions    or facilities    owned and operated by counties,      . . . local
mental health-mental          retardation units or similar political     subdivisions
of the State” are exempted from the licensing           requirements      of § 8(a) (2a)
of Art. 695~ by Subsection 10 of the same Section.            Consequently,       in our
opinion, neither the Harris County community center nor a therapeutic
residential    system operated by various county agencies           need secure
licensing from the Texas Department of Public Wefare for child care pro-
grams they are operating.




                                             p.   1965
                             ,                                                         .


    The Honorable   Joe Resweber      page 2        (H-423)




             Your final question is whether contributions  of staff or property
    from public or private bodies to a MHMRA child treatment program might
    activate the licensing  requirements  of Art. 695~.   Art. 5547-202,   0 2.14
    provides:

                    Sec. 2.14.     The Department    may accept gifts,
                    grants,   and donations of money, personal property,
                    and real property for use in expanding and improving
                    the mental health and mental retardation     services
                    available   to the people of this state.

    We believe this statute authorizes     any MHMRA program to accept donations
    without changing its fundamental character , or incurring further licensing
    requirements.       See also Art. 5547-202,  5 0 2.15 and 2.18(c), (d) and Art.
    5547-203,   5 3.10.

                                         SUMMARY

                         Child-caring    institutions  operated by local mental
                    health-mental     retardation units or other political
                    subdivisions    are exempted from Texas Department
                    of Pubiic Welfare licensing requirements           by Art. 695c,
                    g 8(10), V. T. C. S.     The acceptance    of gifts or other
                    donations would not cause publicly operated institutions
                    to be subject to licensing      requirements.

                                                         Very truly   yours,




                                               p.    1966
I
I
The Honorable   Joe Rerwebar   page 3    (H-423)




DAVID M. KENDALL,       Chairman
Opinion Committee




                                        p. 1967